UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6206



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


KENNETH R. PATTERSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:05-cr-00048-JRS-1)


Submitted:     July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth R. Patterson, Appellant Pro Se. Michael Ronald Gill, David
T. Maguire, Assistant United States Attorneys, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth R. Patterson appeals the district court’s order

denying his motion to file a belated direct appeal.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Patterson, No. 3:05-cr-00048-JRS-1 (E.D. Va. Jan. 10, 2008). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -